Citation Nr: 0840162	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-39 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
left hand.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1963 to 
August 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below.



FINDING OF FACT

The veteran is not currently diagnosed as having arthritis of 
the left hand, and any arthritis of the left hand that may be 
present is not shown to be causally or etiologically related 
to service.  



CONCLUSION OF LAW

Arthritis of the left hand was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was inadequately provided 
in an August 2006 Supplemental Statement of the Case.  
Although the veteran was not provided legally adequate notice 
in compliance with Dingess, the Board specifically finds, 
however, that the veteran is not prejudiced as he was given 
specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial January 2005 notice was given prior to 
the appealed AOJ decision, dated in April 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In March 2008, the 
veteran appeared and testified at a Travel Board hearing at 
the Jackson RO.  This transcript is of record.  

VA is not required to schedule the veteran for a physical 
examination for his claim of service connection for arthritis 
of the left hand because the evidence does not meet the 
criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, 
there is no credible evidence of an event, injury, or disease 
in service upon which a current disability may be based.  In 
fact, the veteran is not currently diagnosed as having a left 
hand disability-including arthritis.  As such, the Board 
will not remand this case for a medical examination.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran contends that he experiences arthritis of the 
left hand and this was caused by a cut on his left little 
finger during service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records (SMRs) include one 
complaint of a left hand injury.  According to a March 1965 
record, the veteran sought treatment for a laceration on his 
left, small finger.  The veteran had been working in mess 
hall and cut his finger with a knife.  The laceration was 
sutured and he was advised to return in 5 days for removal of 
the sutures.  There was no follow-up on this treatment.  The 
veteran's July 1965 separation medical examination report is 
devoid of any residual disability caused by his in-service 
treatment for a left hand laceration.  

Following service, the veteran's treatment records are devoid 
of any diagnosis of a current left hand disability.  The 
veteran has been generally diagnosed as having 
osteoarthritis, but there was no specific mention as to any 
left hand arthritis.  In a June 2003 VA treatment note, the 
veteran complained of bilateral hand pain and swelling.  
There was no diagnosis made regarding any disability of the 
hands, but the veteran was noted to have a general history of 
arthritis.  Of note, the veteran was not found to have 
arthritis of the left hand during his VA examination in May 
1994.  

The Board appreciates the veteran's assertions that he 
experiences arthritis of the left hand and it was caused by 
his in-service treatment for a left hand laceration.  The 
veteran is competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, or render a diagnosis, as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of arthritis of the left hand, 
nor was he diagnosed as having arthritis of the left hand 
within one year following service separation.  Absent a 
disease or injury incurred during service or as a consequence 
of a service-connected disability, the basic compensation 
statutes cannot be satisfied.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Therefore, 
because there is no evidence of arthritis of the left hand 
related to the veteran's service, including a diagnosis of 
arthritis of the left hand within one year of service 
separation, service connection must be denied on a direct and 
presumptive basis.


ORDER

Service connection for arthritis of the left hand is denied.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board observes that there is a question as to 
whether the veteran's alleged stressors can be verified.  The 
veteran has been diagnosed as having PTSD based upon "combat 
in Korea," but there is no indication that this diagnosis is 
based upon verified stressors as alleged by the veteran.  

The veteran has asserted multiple stressors, some of which 
were already sent to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification, and were later 
found to be unverifiable.  At his March 2008 hearing, the 
veteran reported that while performing his duties on the mail 
route in Korea, he came upon four U.S. military police (MP) 
officers who had been ambushed and killed.  Significantly, 
the veteran testified that he reported this to his commander 
and he recalled writing a statement regarding what he 
observed.  The veteran estimates that this alleged ambush 
occurred in November 1964, although the Board observes that 
his service personnel records reflect that he departed Korea 
in mid-August 1964.  Nevertheless, should this incident have 
actually occurred, and the veteran provided a statement in 
connection with a formal investigation, it is potentially 
capable of verification.  The veteran also recalled an 
instance when a child sold him an apple wrapped in paper, but 
when he unwrapped it, it was actually a live grenade.  Again, 
and significantly, the veteran also recalled reporting this 
to his company commander.  The veteran asserted that he 
thought this apple incident occurred in July 1964.  There is 
no evidence of record reflecting that the RO attempted to 
verify these two stressors, but it would appear that more 
information from the veteran would aid in attempts to verify 
these incidents.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is necessary.  Accordingly, 
this case is REMANDED for the following actions:  

1.  The RO/AMC should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged inservice stressors 
he testified as having occurred during 
service during his BVA hearing in March 
2008.  At a minimum, the veteran should be 
requested to furnish more specific dates 
of the incidents when four U.S. military 
police officers were ambushed and killed 
(which he testified occurred in November 
1964) and when the a child sold him an 
apple wrapped in paper that was actually a 
live grenade (which he testified occurred 
in June 1964), both of which he testified 
were reported to his unit commander.  The 
veteran should be reminded that his 
service personnel records reflect that he 
was stationed in Korea between August 1963 
and August 1964.

2.  With the information provided by the 
veteran pursuant to paragraph one above, 
the RO/AMC should obtain information 
regarding the activities of Battery C, 1st 
Battalion of the 17th Artillery in 
connection with the two incidents the 
veteran testified as having occurred at 
his March 2008 BVA hearing.  The RO/AMC 
should also specifically request any 
available information concerning incidents 
that allegedly occurred in 1964 prior to 
the veteran's departure from Korea in 
August 1964.  These incidents include, the 
alleged "apple" incident wherein the 
veteran was given a grenade wrapped in 
paper instead of an apple and the incident 
wherein the veteran came across the bodies 
of four U.S. MPs who had been ambushed.  
In both these circumstances, the veteran 
advised that he reported these incidents 
to his company commander.  Information 
should be sought from sources which 
include, but is not limited to, any CID 
investigative reports, unit and 
organizational histories, daily staff 
journals, operation reports-lessons 
learned, after action reports, radio logs, 
command chronology and war diaries, and 
monthly summaries.  

3.  After the development in the two 
paragraphs has been completed, the RO/AMC 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the 
RO/AMC should so state in its report.  
This report should then be added to the 
claims file.  

4.  If a stressful incident is found to be 
verified by the evidence of record, the 
veteran should be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorders that 
may be present.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  Regarding the claim for 
PTSD, the RO/AMC must provide the examiner 
with a summary of any stressor described 
above, and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner is requested to 
review all records associated with the 
claims file, including the VA outpatient 
treatment records, and following this 
review and the examination indicate 
whether the veteran has PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors found 
established by the RO/AMC.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its  
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative the  
claims file must be made available to the 
examiner for review in connection with the 
examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified. 



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


